Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Status of Claims
	Claims 16 and 19-34 are pending in the application. Claim 26 is withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-15, 17, and 18 have been canceled. Claims 16,24 and 34 have been amended. Thus, claims 16,19-25 and 27-34 have been examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, 

Withdrawn Rejections
	Applicant's amendments and arguments filed January 13, 2021 are acknowledged and have been fully considered.  
The rejection of claims 24 and 34 under 35 U.S.C. 112(b), has been withdrawn in view of Applicant’s amendment. 
Maintained Rejections
	Applicant's arguments filed January 13, 2021  are acknowledged and have been fully considered.  
	The rejection of claims 16,19-25 and 27-34 under 35 USC 103 as being obvious over Andersch et al. (US PG Publication 2013/0232645 A1) in view of Williams et al. (US Patent 8,435,999 B2) as evidenced by  Riggs et al. (US PG Publication 2013/0324400 A1)is maintained for the reasons set forth below. Applicants’ cancellation of claims 17 and 18 renders their rejections moot.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16,19-25 and 27-34 are rejected under 35 USC 103 as being obvious over Andersch et al. (US PG Publication 2013/0232645 A1) in view of Williams et al. (US Patent 8,435,999 B2) as evidenced by  Riggs et al. (US PG Publication 2013/0324400 A1).

Applicant’s Invention

	Applicant claims a pesticidal mixture comprising tioxazafen as component (I) and at least one component (II) selected from the group consisting of fipronil, acetamiprid, tetraniliprole, oxythiapiprolin, ethaboxam, fluopyram, 2-{3-[2-(1-{[3,5-bis(di-fluoromethyl- 1H-pyrazol-l-yl] acetyl}piperidin-4-yl)-1,3-thiazol-4-yl]-4,5-dihydro-1,2-oxazol-5-yl}phenyl methanesulfonate and 2-{3-[2-(1-{[3,5-bis(di-fluoro-methyl)-1H-pyrazol-1- yl]acetyl}piperidin-4-yl) 1,3-thiazol-4-yl]-4,5-dihydro-1,2-oxazol-5-yl}-3-chlorophenyl methanesulfonate, fluxapyroxad, sedaxane, penflufen, pyraclostrobin, trifloxystrobin, picoxystrobin and azoxystrobin wherein the pesticidal mixture comprises component (1) and the at least one component (II) in synergistically effective amounts.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


     Andersch et al. teach the use of fluopyram and compositions comprising fluopyram for controlling nematodes in nematode resistant crops and/or increasing crop yield and to methods particularly useful for controlling nematodes and/or increasing crop yield in those crops (abstract).  An exemplary method of the invention comprises applying a fluopyram of the invention to either soil or a plant (e.g., seeds or foliarly) to control 
nematode damage and/or increase crop yield ([0019]) and  the invention also relates to seed which has been treated with the described pesticidal agent ([0023]).  Specifically, Andersch et al. teach that fluopyram in combination with at least one Aphelenchoides spp., Bursaphelenchus spp.  Ditylenchus spp.  Globodera spp., Heterodera spp., etc. (see [0155] and claim 3 of Andersch et al.).  According to the invention all plants and plant parts can be treated ([0157]) and depending on the plant species or plant cultivars, their location and growth conditions (soils, climate, vegetation period, diet), the treatment may also result in superadditive ("synergistic") effects ([0162]).  Suitable extenders and/or surfactants which may be contained in the compositions according to the invention are all formulation auxiliaries which can customarily be used in plant treatment compositions ([0219]).   In the compositions according to the invention the ratio of fluopyram to an agrochemically active compound of group (B) can be varied within a relatively wide range.  In general, between 0.02 and 2.0 parts by weight, preferably between 0.05 and 1.0 part by weight, of fluopyram is employed per part by weight of agrochemically active compound ([0220]). .  In the treatment of seed, the application rates of active compound are generally between 10 and 10000 mg per kilogram of seed, preferably between 10 and 300 mg per kilogram of seed.  When used in solid formulations, the application rates of are generally between 20 and 800 mg per kilogram of formulation, preferably between 30 and 700 mg per kilogram of formulation ([0221]).  The active compound combinations or compositions according to the invention can be used as such or, depending on their respective physical and/or chemical properties, in the form of their formulations or the use forms prepared therefrom, such as aerosols, capsule suspensions, cold-fogging concentrates, warm-fogging flowable concentrates for the treatment of seed, ready-to-use solutions, dustable powders, emulsifiable concentrates, oil-in-water emulsions, water-in-oil emulsions, macrogranules, microgranules, oil-dispersible powders, oil-miscible flowable concentrates, oil-miscible liquids, foams, pastes, pesticide-coated seed, etc. ([0231]).    The formulations mentioned can be prepared in a manner known per se, for example by mixing the active compounds or the active compound combinations with at least one additive.  Suitable additives are all customary formulation auxiliaries, such as, for example, organic solvents, extenders, solvents or diluents, solid carriers and fillers, surfactants (such as adjuvants, emulsifiers, dispersants, protective colloids, wetting agents and tackifiers), dispersants and/or binders or fixatives, preservatives, dyes and pigments, defoamers, inorganic and organic thickeners, water repellents, if appropriate siccatives and UV stabilizers, gibberellins and also water and further processing auxiliaries ([0232]).  Fluopyram or the compositions comprising fluopyram according to the invention are suitable for protecting seed of vegetables, in particular tomato and cucurbits, potato, corn, soy, cotton, tobacco, coffee, fruits, in particular, citrus fruits, pine apples and bananas, and grapes ([0259]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of      Andersch et al. is that    Andersch et al. do not expressly teach the use of tioxazafen.  However, Williams et al. teach compositions and processes for controlling 3-phenyl-5-(thiophen-2-yl)-1,2,4-oxadiazole (tioxafen) (see column 19, lines 63-66).  Williams et la. also teach  a method for control of unwanted nematodes comprising administering to vertebrates, plants, seeds or soil a nematicidal composition comprising an effective amount of 3-phenyl-5-(thiophen-2-yl)-1,2,4-oxadiazole (see column 25, lines 13-20, claims 57 and 62).  Williams et al. teach that the methods described are particularly valuable for the control nematodes attacking the roots of desired crop plants, ornamental plants, and turf grasses.  The desired crop plants can be, for example, soybeans, cotton, corn, tobacco, wheat, strawberries, tomatoes, banana, sugar cane, sugar beet, potatoes, or citrus (column 26, lines 57-62).

	  A second difference between the invention of the instant application and that of      Andersch et al. is that  Andersch et al. do not expressly teach that the composition is used to control at least one fungi pest is selected from the group consisting of: Rhizoctonia sp., Colletotrichum sp., Fusarium sp., Cercospora sp., Phomopsis sp.; Diplodia sp.; Pythium sp., Penicillium oxalicum, Aspergillus flavus and Phytophthora sp. (limitation of instant claim 28).  However, Andersch et al. teach that at certain application rates, the active compound combinations may also have a strengthening effect in plants.  Accordingly, Andersch et al. teach that they are also suitable for mobilizing the defense system of the plant against attack by unwanted microorganisms.  This may, if appropriate, be one of the reasons of the enhanced activity of the combinations according to the invention, for example against fungi ([0163,0165].  As Fusarium solani f. sp.  glycines, also known as Fusarium virguliforme and Fusarium tucumaniae   which colonizes soybean roots, causing root rot and vascular discoloration of roots and stems ([0006]).  Thus, it is known that fungi such as Fusarium sp. attack soybean crop. 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    The teachings of Andersch et al. and Williams are directed controlling nematodes using a nematicidal composition for soybean crop.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Andersch et al. and Williams to arrive at a pesticidal mixture comprising tioxazafen as component (I) and fluopyram as component (II)  at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional nematicidal agents set forth prima facie obvious subject matter. 





Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed January 13, 2021, with respect to the rejection of claims 24 and 34  under 35 U.S.C. 112(b)have been considered but are moot in view of the withdrawal of the rejection as set forth above.
Applicant’s arguments filed on January 13, 2021, with respect to the 103 rejection of  claims 16,19-25 and 27-34 under 35 USC 103 as being obvious over Andersch et al. (US PG Publication 2013/0232645 A1) in view of Williams et al. (US Patent 8,435,999 B2) as evidenced by  Riggs et al. (US PG Publication 2013/0324400 A1) have been fully considered but they are not persuasive.   Applicant argues that  there is no teaching or suggestion in either of the references to combine compounds from the two references in synergistically effective amounts (e.g., tioxazafen and fluopyram in synergistically effective amounts), and a person of skill in the art would have no motivation to do so or even a reasonable expectation of such synergistic results.   In addition, Applicant argues that even if the references were combined, Example 3 of the application illustrates the unexpected results of the invention (i.e., the unexpected and synergistic results of the mixture of tioxazafen and fluopyram in treating fungi (i.e., Phytopthora infestans)). As shown in Table 3, the mixture of tioxazafen and fluopyram showed synergism of 82% as compared to an expected efficacy of 16%.  .

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

The prior art made of record

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617